                                                    Exhibit 10.2



 








January 8, 2007


Shixiong Chen
Room 508, Venture Center 
Tianan Hi-Tech Park, No. 730
Yingbin Road
Shiqiao Town,
Panyu District
Guangzhou, China, 511400


Dear Mr. Chen:


Sequiam East, Inc. (“the Company”) is pleased to offer you the position of
President and CEO with an effective start date of January 1, 2007. This
agreement is only valid with the successful execution of a Stock Purchase
Agreement of Magstone Innovation, Inc. as described in that agreement. The
resultant company created will be renamed Sequiam East, Inc. or a similar name
and you will serve that entity as within this document.


As President and CEO you will serve the Company faithfully, diligently and to
the best of your ability, under the direction of the President of Sequiam
Corporation. You will render such services during the term of employment from
your present location in South Carolina, and you will be required to travel at
the company’s expense to the Company’s principal place of business, or at such
alternate locations as may be necessary in the performance of your duties.


You will have such duties and powers as generally pertain to the office of
President for both product development and business development of said
products, subject to the control of the President of Sequiam Corporation. The
precise services and duties that you are obligated to perform may from time to
time be changed, amended, extended or curtailed by the President of Sequiam
Corporation.


The Term of your employment shall commence on January 1, 2007 and continue
thereafter for a term of eight (8) years, earlier termination subject to the
terms and conditions set forth below. You agree to serve a minimum of three (3)
years.


Item #1--Annual Salary: The Company will pay you $120,000 annual salary for the
year 2007 in the form of Sequiam Corporation stocks and cash with cash portion
no less than $60,000. The salary can be adjusted for the following new calendar
year at the end of each year based on job performance review and the financial
performance of the Company.


Item #2--Annual Cash Bonus: A cash bonus compensation payout beginning in 2007
and each year thereafter for your entire term managing Sequiam East as CEO and
President will be based on a direct calculation of 1.25% of gross sales
recognized by Sequiam East, Inc. over the course of the year.



--------------------------------------------------------------------------------


In addition the company will grant you options to purchase one million five
hundred thousand (1,500,000) shares of Sequiam Corporation stock at $0.20 per
share in accordance with the Sequiam Corporation 2003 Employee Stock Incentive
Plan (the "Plan"). The options will fully vest one year from the date of this
agreement, or they will vest immediately in the event of any earlier termination
of employment by Sequiam East, Inc. If on December 31, 2008 the net value of the
options after exercise is less than $1 million, then the Company shall grant
additional options such that the net value equals or exceeds $1 million.


During the term of employment, you shall be entitled to participate in all
medical and other employee benefit plans, including vacation, sick leave,
retirement accounts, profit sharing, stock option plans, stock appreciation
rights, and other employee benefits provided by the Company to employees of the
same or similar hierarchy.


The Company shall reimburse you for reasonable and necessary expenses incurred
by you on behalf of the Company in the performance of your duties provided that
such expenses are adequately documented in accordance with the Company's written
policies, which will be provided to you at the time they became effective.


Your employment can be terminated for cause. The Company shall have no
obligations beyond thirty days notice and payment through such date of all
salary, benefits, and bonuses (pro-rata) in the case of termination for cause.
Termination for cause shall be defined as, and limited to gross dereliction of
executive duties, including violation of any federal or state laws that
materially impact the company’s financial performance, its reputation or
relationships with customers.


You shall not, in any manner, for any reason, either directly or indirectly,
divulge or communicate to any person, firm or company, any confidential
information concerning any matters not generally known in the biometrics
industry or otherwise made public by the Company which affects or relates to the
Company’s business, finances, marketing and operations, research, development,
inventions, products, designs, plans, procedures, or other data (collectively,
“Confidential Information”) except in the ordinary course of business or as
required by applicable law.


You further agree that all documents and materials furnished to you by the
Company and relating to the Company’s business or prospective business are and
shall remain the exclusive property of the Company as the case may be. You shall
deliver all such documents and materials to the Company upon demand and in any
event upon expiration or earlier termination of your employment. Any payment of
sums due and owing to you by the Company upon such expiration or earlier
termination shall be conditioned upon returning all such documents and
materials.
 
All ideas, inventions, and other developments or improvements conceived or
reduced to practice by you, alone or with others, during the term of your
employment, whether or not during working hours, that are within the scope of
the business of the Company or that relate to or result from any of the
Company’s work or projects or the services provided by you to the Company
pursuant to this Agreement, shall be the exclusive property of the Company. You
agree to assist the Company during your term, at the Company’s expense, to
obtain patents and copyrights on any such ideas, inventions, writings, and other
developments, and agree to execute all documents necessary to obtain such
patents and copyrights in the name of the Company.


Welcome to Sequiam East, Inc. We look forward to many successful years together.


Sincerely,


Mark L. Mroczkowski
Director
Sequiam East, Inc.






Accepted and agreed to:




______________________________ ______________________
Shixiong Chen     Date